Citation Nr: 0601473	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the veteran's service-connected diabetes mellitus type 
II.

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), in which the RO granted service 
connection for diabetes mellitus type II, for which the RO 
assigned a 20 percent rating; and for diabetic retinopathy, 
for which the RO assigned a noncompensable (zero percent) 
rating.  The veteran perfected an appeal as to the two 
assigned ratings.  

Because the veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, on page one of this decision the Board has 
identified the claims as involving the propriety of the 
initial evaluations.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In the October 2003 rating decision the RO also granted 
service connection for erectile dysfunction, peripheral 
neuropathy of the right foot, and peripheral neuropathy of 
the left foot.  The veteran addressed these disabilities in 
his July 2004 substantive appeal (VA Form 9), and during the 
January 2005 Board hearing before the undersigned, he 
clarified his intention that the VA Form was his notice of 
disagreement with the rating decision as to the ratings 
assigned for those three disabilities.  The Board construes 
the July 2004 Form 9 to be a notice of disagreement as to 
those claims.  Therefore this matter is referred to the RO 
for appropriate action with respect to the veteran's 
initiated appeal as to the initial ratings assigned for the 
service-connected erectile dysfunction, peripheral neuropathy 
of the right foot, and peripheral neuropathy of the left 
foot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional development is necessary in the current appeal for 
the following reasons.

In the October 2003 rating decision, the RO granted service 
connection for diabetes mellitus type II, and assigned that 
disability a 20 percent rating; and granted service 
connection for diabetic retinopathy, and assigned that 
disability a noncompensable (zero percent) rating.  The 
veteran is seeking initial ratings greater than that 
respectively assigned for each of these two disabilities.

During a January 2005 Board hearing before the undersigned, 
the veteran indicated that in February 2004 he underwent VA 
examination of his service-connected diabetic retinopathy.  
The testimony indicated that at the time of the hearing, the 
claims file did not contain the report of that examination, 
and the veteran agreed to try to obtain it.  Although 
additional VA treatment records were subsequently submitted 
by the veteran's representative, the report of a VA eye 
examination after one in October 2003 is not of record.  

Nevertheless, the VA treatment records obtained since the 
hearing, and since the previous VA eye examination in October 
2003, contains evidence indicating that the condition of 
veteran's diabetes retinopathy has worsened.  In particular, 
at the time of the October 2003 VA examination, the examiner 
diagnosed (1) diabetes mellitus with mild to moderate 
nonproliferative diabetic retinopathy, incipient cataracts in 
both eyes, and (3) mild hypertensive retinopathy.  

Most recently, in August 2005, VA treatment records show 
assessments of diabetes mellitus type II, with proliferative 
diabetic retinopathy; and early cataracts.  Records in 2005 
also show that the condition caused by the proliferative 
diabetic retinopathy was being treated by panretinal 
photocoagulation-laser treatments.  Given the change in 
condition reflected in the more recent VA treatment records, 
the Board finds that the RO should arrange for a new eye 
examination of the veteran's diabetic retinopathy disorder of 
the eyes, in order to determine the current severity of that 
disability.  

Additionally, the change in the condition from 
nonproliferative to proliferative diabetic retinopathy 
indicates that there may be an active pathology involved, 
which is an important criteria to be considered in evaluating 
retinopathy.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 
6009 (2005).  A medical opinion is necessary in this 
situation.

Further, the October 2003 examination report did not provide 
information regarding field loss that should be considered 
together with visual acuity when rating retinopathy.  See 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, 
Diagnostic Codes 6006, 6009 (2005). 

With respect to the veteran's service-connected diabetes 
mellitus type II, the record also indicates that the 
veteran's condition due to that disability has worsened since 
the previous VA examination in August 2003.  Review of 
diagnostic test results during the VA examination in August 
2003 shows that the Low Density Lipoprotein (LDL) level was 
124, whereas VA treatment records later in January 2005 shows 
a LDL level of 150, which represents a 21% increase in the 
level of low density lipoprotein.  Similarly, testing at 
those dates show that the levels of Glycohemoglobin 
(Hemoglobin A1 or A1c, HbA1c) were 8.6 and 9.0, respectively,  
indicating an increase of 5 percent since the August 2003 
examination.  Although this does not represent as significant 
a change as for LDL, it does indicate a worsening since the 
last VA examination in August 2003.

Further, at the time of the August 2003 examination, the 
examiner noted that the veteran had no history of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  The veteran has testified at the January 
2005 Board hearing that emergency medical personnel have been 
called to his home twice in the previous year after he went 
into a diabetic coma and required emergency treatment.  The 
records of that treatment should be obtained.

The Board also notes that during the August 2003 VA 
examination for diabetes mellitus, that the claims file was 
not available for review.

The above indicates that the veteran's diabetes mellitus type 
II and diabetic retinopathy may have worsened. The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional records, 
it is necessary for VA to afford the veteran examinations for 
the purpose of determining the severity of the veteran's 
bilateral knee disabilities.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  Moreover, these examinations would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his diabetes 
mellitus and/or diabetic retinopathy.  
The AOJ should attempt to obtain copies 
of medical records from all sources 
identified, to include emergency medical 
care at the veteran's home; and obtain 
all pertinent VA medical records of 
treatment not of record, including any VA 
examination reports dated after October 
2003.

2.  Thereafter, the RO should schedule 
the veteran for VA examinations to 
determine the severity of the (1) 
diabetes mellitus type II and (2) 
diabetic retinopathy.  All studies deemed 
appropriate in the medical opinion of the 
examiners should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiners, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If either examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.

(a) The veteran is to be afforded a VA 
examination for diabetes mellitus to 
determine the severity of that disability 
and any complications other than diabetic 
retinopathy, which is addressed in the 
separate examination discussed below. The 
examiner should determine and report the 
following: 

(i) Whether the veteran is required to 
take insulin in order to control his 
diabetes, and whether he must restrict 
his diet and regulate his activities 
because of diabetes.  The frequency of 
daily injection of insulin should be 
reported.

(ii) If the veteran requires insulin, 
restricted diet, and regulation of 
activities, then whether along with those 
requirements, the veteran has had 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization (if 
so, report frequency per year) or regular 
visits to a diabetic care provider (if 
so, report frequency per month).

(iii)  Whether there are complications of 
the diabetes mellitus in addition to 
diabetic retinopathy; and if so, each 
complication noted to be the result of 
diabetes should be evaluated by the 
examiner and all symptoms or disabling 
effects fully explained.  If additional 
examination of complications is required 
by an examiner with expertise in a field 
other than endocrine disorders, such an 
examination should be scheduled.  

(iv)  Whether there is progressive loss 
of weight and strength due to the 
diabetes.

(b) The veteran is to be afforded a VA 
eye examination to determine the nature 
and severity of the diabetic retinopathy.  
All indicated tests and studies are to be 
performed.  The physician should indicate 
to what extent the eye pathology affects 
visual acuity or causes field loss; and 
comment as to whether there is active 
pathology.

3.  The RO should then readjudicate the 
diabetes mellitus type II and diabetic 
retinopathy claims.  If any such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the May 2004 statement of 
the case.  An appropriate period of time 
should be allowed for response.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 

_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


